PER CURIAM.
That part of the order awarding claimant costs for past medical services is reversed and the cause remanded to the deputy commissioner for a determination whether medical bills were submitted as required by Section 440.13(1), Florida Statutes, and, if not, whether there was prejudice to the employer/carrier or whether good cause for noncompliance was shown. Friendly Ford v. Hurrell, 427 So.2d 207 (Fla. 1st DCA 1983). In all other respects, the order appealed is affirmed.
ROBERT P. SMITH, Jr., BOOTH and WIGGINTON, JJ., concur.